t c no united_states tax_court harold f behling petitioner v commissioner of internal revenue respondent docket no 4242-o1l filed date r disallowed a loss claimed by p on his federal_income_tax return and issued a notice_of_deficiency p received the deficiency_notice and corresponded with r regarding the loss r advised p that r would not change r’s determination r also advised p of the deadline for filing a petition for redetermination with this court p however did not file a petition and r assessed the deficiency subsegquently r filed a notice_of_federal_tax_lien and provided p with notice of such filing p fileda request for an administrative hearing during the course of the hearing r’s appeals officer considered the merits of the loss in the notice_of_determination r informed p that the notice_of_federal_tax_lien would not be withdrawn because p had failed to demonstrate that he was entitled to the loss -- - p filed a petition for lien or levy action that was limited to allegations challenging r’s disallowance of the loss subsequently r filed a motion for summary_judgment held because p received the deficiency_notice and had an opportunity to dispute r’s determination p is statutorily barred from challenging the existence or amount of his liability in this proceeding sec_6330 b i r c the fact that r’s appeals officer considered the merits of the loss at the administrative hearing and the further fact that the notice_of_determination addressed those merits do not constitute a waiver of the statutory bar held further sec_301_6320-1 q a-e11 proced admin regs is reasonable and consistent with sec_6330 b i r c and its validity is sustained harold f behling pro_se pamela j sewell sheara l gelman and alan levine for respondent opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule a respondent contends that there is no genuine issue as to any material fact and that the notice_of_determination should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 we are satisfied that there is no genuine issue as to any q4e- material fact and that a decision may be rendered as a matter of law as explained below we shall grant respondent’s motion for summary_judgment background on date respondent issued a joint notice_of_deficiency to harold f behling petitioner and his wife in the notice respondent determined a deficiency of dollar_figure in their federal_income_tax for the taxable_year the deficiency was based on respondent’s disallowance of a flow-through loss claimed by petitioner in respect of behling automotive inc an s_corporation hereinafter the s_corporation in this regard respondent determined that petitioner had previously exhausted his basis in the s_corporation on date petitioner wrote a letter to respondent referencing the notice_of_deficiency in the letter petitioner stated that he wished to file an amended_return for and requested a further explanation of the determined deficiency on date respondent wrote to petitioner informing him that his proposed amended_return would not change respondent’s determination in the notice_of_deficiency and that the time for filing a petition for redetermination with the tax_court would expire on date petitioner did not file a petition with the court challenging the notice_of_deficiency accordingly on date respondent assessed the deficiency and statutory interest against petitioner on date respondent filed with the emery county recorder in castledale utah a form y c notice_of_federal_tax_lien which disclosed that petitioner had an outstanding federal_income_tax liability of dollar_figure for respondent timely issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date petitioner filed with respondent a request for a collection_due_process_hearing form that included allegations challenging the existence and amount of his tax_liability for on date the internal_revenue_service office of appeals in salt lake city conducted an administrative hearing that petitioner attended on date appeals officer robert white wrote a letter to petitioner stating in part that he would recommend that the assessment made against petitioner for be abated however the appeals officer’s recommendation to abate the assessment was ultimately rejected by his supervisor by notice_of_determination dated date respondent informed petitioner that the notice of lien filed against him would not be withdrawn because petitioner failed to show that he had sufficient basis in the s_corporation to cover the loss claimed on his return -- - petitioner filed with the court an imperfect petition for lien or levy action under sec_6320 or sec_6330 and later an amended petition the amended petition is limited to allegations challenging the existence and amount of petitioner’s tax_liability for after respondent filed an answer to the petition respondent filed a motion for summary_judgment in short respondent contends that petitioner’s challenge to the existence and or amount of his tax_liability for is not properly before the court in this proceeding and petitioner otherwise failed to raise a valid issue for judicial review petitioner filed an objection to respondent’s motion petitioner maintains that he has proven that he had sufficient basis in the s_corporation to cover the loss claimed on his tax_return this matter was called for hearing at the court's motions sessions held in washington d c petitioner and counsel for respondent appeared at the hearing and presented arguments in respect of respondent's motion discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person when demand for payment of that person’s liability for taxes has been made and - at the time that the petition was filed petitioner resided in ferron utah the person fails to pay those taxes the lien arises when the assessment is made sec_6322 sec_6323 requires the secretary to file notice_of_federal_tax_lien if such lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a notice of lien under sec_6323 the notice required by sec_6320 must be provided not more than business days after the day the notice of lien is filed sec_6320 sec_6320 further provides that the person may request administrative review of the matter in the form of an appeals_office hearing within the 30-day period beginning on the day after the 5-day period described above sec_6320 c provides that the appeals_office hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6330 provides for review with respect to collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the existence or the amount of the underlying tax_liability can be contested at an appeals_office hearing if the person did --- - not receive a notice_of_deficiency or did not otherwise have an earlier opportunity to dispute such tax_liability 114_tc_176 see 114_tc_604 sec_6330 provides for judicial review of the administrative determination in the tax_court or federal district_court respondent asserts that there is no dispute as to a material fact and respondent is entitled to judgment as a matter of law because sec_6330 b bars petitioner from challenging the existence or amount of his underlying tax_liability for in this proceeding respondent further asserts that petitioner has not raised a valid issue for review e a spousal defense a challenge to the appropriateness of the collection action or an alternative means of collection the record in this proceeding shows that respondent issued a notice_of_deficiency to petitioner for disallowing the flow- through loss claimed by him in respect of the s_corporation the record also shows that although petitioner promptly received the notice_of_deficiency he did not file a petition for redetermination with the court challenging the notice under such circumstances sec_6330 b plainly states that petitioner is barred from challenging the existence or amount of his tax_liability for in this proceeding see goza v commissioner supra pincite see also sego v commissioner supra pincite we observe that the facts here differ in one respect from the facts in goza v commissioner supra specifically the taxpayer in goza was not permitted to challenge the existence or amount of his underlying tax_liability during the administrative hearing by contrast the appeals officer in the instant case did permit petitioner to present information regarding the amount of his tax_liability during the administrative hearing in this regard the notice_of_determination issued to petitioner makes specific reference to petitioner’s failure to provide substantiation of his basis in the s_corporation in sego v commissioner supra the taxpayers may have been permitted to challenge the existence or amount of their underlying tax_liability during the administrative hearing in this regard we note that the notice_of_determination that the appeals_office issued to the taxpayer-husband in that case stated in part as follows challenges to the existence or amount of liability were raised the assessments are deemed correct because you have failed to present any credible_evidence to overcome the commissioner’s presumption of correctness you have continued to procrastinate with regards to providing additional information or evidence to support your position nevertheless in sego v commissioner supra this court held - inter alia that sec_6330 b barred the taxpayers from challenging the existence or amount of their underlying tax_liability in the judicial proceeding respondent maintains that sec_6330 b remains a bar to petitioner’s attempt in the present proceeding to challenge the amount of his underlying liability for specifically respondent cites and relies on sec_301 e q a-e11 proced admin regs the regulation states as follows q-e1l1 if an appeals officer considers the merits of a taxpayer’s liability in a cdp hearing when the taxpayer had previously received a statutory_notice_of_deficiency or otherwise had an opportunity to dispute the liability prior to the nftl notice_of_federal_tax_lien will the appeals officer’s determination regarding those liability issues be considered part of the notice_of_determination a-e1ll1l no an appeals officer may consider the existence and amount of the underlying tax_liability as a part of the cdp hearing only if the taxpayer did not receive a statutory_notice_of_deficiency for the tax_liability in question or otherwise have a prior opportunity to dispute the tax_liability similarly an appeals officer may not consider any other issue if the issue was raised and considered at a previous the regulation applies to any notice_of_federal_tax_lien that is filed on or after date sec_301_6320-1 proced admin regs the lien in the present case was filed on date we note that the final_regulation added q a-e11 to sec_301_6320-1 proced admin regs which q a had not previously been part of the temporary_regulation see sec_301_6320-1t e temporary proced admin regs fed reg date see also t d 2002_6_irb_466 discussing the addition of q a-el1l1 to the final_regulation hearing under sec_6330 or in any other previous administrative or judicial proceeding in which the person seeking to raise the issue meaningfully participated in the appeals officer’s sole discretion however the appeals officer may consider the existence or amount of the underlying tax_liability or such other precluded issues at the same time as the cdp hearing any determination however made by the appeals officer with respect to such a precluded issue shall not be treated as part of the notice_of_determination issued by the appeals officer and will not be subject_to any judicial review because any decisions made by the appeals officer with respect to such precluded issues are not properly a part of the cdp hearing such decisions are not required to appear in the notice_of_determination issued following the hearing even if a decision concerning such precluded issues is referred to in the notice_of_determination it is not reviewable by a district_court or the tax_court because the precluded issue is not properly part of the cdp hearing the regulations under sec_6330 are interpretative regulations they must be upheld unless unreasonable and plainly inconsistent with the revenue statutes 333_us_496 applying the above-referenced standard to sec_301 1l e q a-e11 proced admin regs we hold that the regulation is not unreasonable or plainly inconsistent with sec_6330 to the contrary the regulation is consistent although the regulation provides guidance to taxpayers that accurately describes the procedures the internal_revenue_service may follow it is for this court rather than the commissioner to decide the scope of our jurisdiction with respect to applicable statutes enacted by congress see sec_7442 therefore we interpret the regulation’s references to judicial review as signifying that the commissioner does not intend when he considers a taxpayer’s underlying tax_liability in a sec_6330 hearing involving facts similar to those herein to waive the continued -- with the plain language of sec_6330 b which states that neither the existence nor the amount of the underlying tax_liability can be challenged during the collection review process unless the person did not receive a notice_of_deficiency or did not otherwise have an earlier opportunity to dispute such tax_liability from the court’s perspective sec_301 e q a-e11 proced admin regs presents a reasonable and taxpayer-friendly approach to the collection review process reflecting respondent’s good-faith effort to further a fundamental policy underlying sec_6330 ie to provide a taxpayer with a final opportunity for administrative review of his or her tax_liability 116_tc_255 as in kennedy in which we held that the commissioner’s decision to grant the taxpayer a so-called equivalent_hearing did not result in a waiver by the commissioner of the 30-day time limit within which the taxpayer was required to request an appeals_office hearing we hold in this case that respondent’s decision to permit petitioner to offer information at the appeals_office hearing relevant to the existence or amount of his underlying tax_liability did not result in a waiver by respondent of the restriction set forth in sec_6330 b continued limitations imposed by sec_6330 b or sec_6330 in sum petitioner is statutorily barred from challenging the existence or amount of his income_tax_liability for in this proceeding petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b accordingly in the absence of a valid issue for review we conclude that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date to order to give effect to the foregoing an order granting respondent’s motion for summary_judgment and decision for respondent will be entered
